Citation Nr: 0926446	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a broken jaw.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for leg scars.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for back problems.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for whiplash.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral shoulder injuries.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic headaches.
7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chest pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a broken 
jaw, leg scars, back problems, whiplash, bilateral shoulder 
injuries, chronic headaches, and chest pain.

The Veteran's appeal was previously before the Board in 
November 2006 when the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

In June 2004 the Veteran testified before a hearing officer 
sitting at the RO.  In May 2006 the Veteran also testified 
before the undersigned sitting at the San Antonio satellite 
office of the RO.  Transcripts of both hearings are of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the case was in remand status, additional records of 
treatment from the San Antonio VA Medical Center (VAMC) and 
from several of the Veteran's private physicians were 
associated with the claims folder.  In addition, the Veteran 
provided several lay statements from himself and family 
members in support of his claim.  

In May 2009, the AMC issued a supplemental statement of the 
case (SSOC).  However, there is no evidence that the 
Veteran's representative, the Texas Veterans Commission, was 
provided the opportunity to review the evidence added to the 
record since the November 2006 Board remand or to provide 
argument in response to the May 2009 SSOC. 

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2008).  Therefore, the 
representative should have an opportunity to review the new 
evidence added to the record and provide argument in response 
to the continued denial of entitlement to increased 
evaluations for the Veteran's lumbar disc herniation with 
associated lower extremity radiculopathy.

In addition, the Veteran submitted medical releases for VA to 
obtain records of medical treatment from two of his private 
physicians in April 2009.  There is no indication that any 
efforts were made to obtain these records.  VA has a duty to 
obtain relevant records of treatment reported by private 
physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Upon 
remand, all necessary steps to obtain the record identified 
by the Veteran should be taken.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should take the 
necessary steps to obtain the records 
identified by the Veteran in the releases 
he submitted in April 2009, consisting of 
treatment records from Mail Handler 
Health Insurance for the State of 
Michigan and Dr. Nicanor Joaquin.  If 
additional information is needed from the 
Veteran, this should be requested.  If 
the RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request them to provide the 
outstanding evidence.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.  The AMC or 
the RO should afford the Veteran's 
representative the opportunity to review 
the claims folders and complete VA Form 
646 or equivalent, prior to recertifying 
the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

